 1

 2

 3

 4

 5

 6
                                                            JS-6
 7

 8

 9
                           UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11
     ILS PRODUCTS, LLC d/b/a/      )             Case No. 8:19-cv-00566-AG-KES
12   INDUSTRIAL LIGHTING SYSTEMS,  )
     a Texas Limited Liability Company, on
                                   )             ORDER RE: JOINT STIPULATION
13   behalf of itself and all others similarly
                                   )             TO REMAND THIS ACTION TO
     situated,                     )             STATE COURT
14                                 )
                        Plaintiff, )             District Judge: Andrew J. Guilford
15                                 )             Magistrate Judge: Karen E. Scott
            vs.                    )
16                                 )             Complaint Filed: February 11, 2019
     BALBOA CAPITAL CORPORATION, )               Trial Date:      Not Set
17   a California Corporation,     )
                                   )
18                      Defendant. )
                                   )
19

20

21

22

23

24

25

26

27

28
                                                 1
          ORDER RE: JOINT STIPULATION TO REMAND THIS ACTION TO STATE COURT
     1955761v.1
 1                                          ORDER
 2           Having considered the Joint Stipulation between Plaintiff ILS Products, LLC
 3   d/b/a Industrial Lighting Systems and Defendant Balboa Capital Corporation to
 4   remand this action to State Court and good cause shown, it is hereby ordered, that
 5   this action is hereby remanded to the Superior Court of the State of California for the
 6   County of Orange and that each party shall bear its own attorneys’ fees and costs
 7   incurred in connection with the removal of this action to Federal Court and the
 8   remand.
 9           IT IS SO ORDERED
10   Dated: April 16, 2019
11                                                  Hon. Andrew J. Guilford
12                                                  United States District Court Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
          ORDER RE: JOINT STIPULATION TO REMAND THIS ACTION TO STATE COURT
     1955761v.1
